                     Case 1:20-cr-00177-LY Document 49 Filed 05/03/21 Page 1 of 2

                                                                                        FILED
                                        UNITED STATES DISTRICT COURT
        APR   i   & 2021                 WESTERN DISTRICT OF TEXAS                      MAY 0a2021
                                                         DI VISION              CLERK UpS. DISTRICT
                                                                                WESTERN DISTRICT OFCOURT
                  ICT OF TEX
                                                                                BY
                      DEPUTY

        UNITED STATES OF AMERICA                       §

                               VS.                     §            NO.      2D                  -,




                                     APPLICATION FOR RETURN OF CASH BAIL

                  Now comes                        4/f4         and represents to the Court that on

        \     \c        1.53    (L1LD he/she deposited funds with the Clerk, U.S. District Court,

        Western District of Texas in the amount of          5    OZ-'           as cash bail for the

        appearance of the defendant herein, to answer the charge or charges, filed against

        him/her in this cause; that the terms of said bond have now been satisfied; and that said

        petitioner is entitled to the return of said cash bail deposited by him/her.

                  WHEREFORE, petitioner requests the Court to enter an order directing the Clerk

        of this Court to return said cash bail to him/her.




                                                     (Address provided under separate cover)


        APPROVED:


        BY:
                               U.S. Attorney




4)/k   I-i'
Case 1:20-cr-00177-LY Document 49 Filed 05/03/21 Page 2 of 2




              DUPLICATE


              Court Name: TEXAS WESTERN
              Division:          1


              Receipt Number: 100038961
              Cashier ID: dlewis
              Transaction Date: 08/25/2020
              Payer Name: JAMES KEANE


              TREASURY REGISTRY
                  For: RAFAEL SORIANO-SANMARTIN
                  Case/Party: D-TXW-1-20CR-000177-001
                  Amount:        $50,000.00


              PAPER CHECK
                  Check/Money        Qr   Num: 0387903467
                  AIIit   Tended:     $E0,000.00


              Total       Due:        $50,000.00
              Total Tendered:         $50,000.00
              Change Amt:             $0.00


              USA V. S0RIANO-SANMARTIN;


              1   :20-CR-00177-LY


              $500,000 SECURED BOND WITH $50,000
              DEPOSIT                                  I
